By the Court.

Lumpkin, J.
delivering the opinion.
[1.] Can the laws of another State be proved in this, by a book purporting to contain those laws, and to be published by authority of the other State?
It is conceded, that they cannot be at common law; but that an exemplified copy of the statute must be produced. In the State Courts, there is a conflict of practice upon this subject; an overwhelming majority adhering to the common law rule. It would be a great convenience to admit the book *247as evidence. We admit their reports, without questioning thei authenticity. And we often form our judgment upon the cita tion of State Atutes in these reports. Still, I am not prepared to say, that we are authorized to depart from the common law rule, wiihout legislation, when the point is made and insisted upon. I trust the Legislature will interpose and regulate this matter. It puts parties to unnecessary delay, expense and trouble, and for no compensating benefit. It is much easier in this age of sleight of hand, to forge the exemplification of a statute, than to palm off a spurious book upon the Courts-And especially should this courtesy be extended to our next door neighbor, Alabama, Avhere Cobb’s Digest is constantly read as evidence of our law, without objection.
[2.] Is the endorsement of Pruet an Alabama or a Georgia contract ? The note was for a debt due to the plaintiff, by Stripling & Alley. He resided at Columbus, Georgia, where the note is dated, and required city security. Stripling & Alley refused to give it, but promised to give the defendant, Pruet. Alley took the note to Midway, Barbour county, Alabama, Avhere Pruet endorsed it, returned it to Alley, one of the makers, Avho delivered it to the plaintiff at Columbus.
Had Alley been the agent of Stanford, to get the endorsement, a delivery to him in Alabama, would have been a delivery to Stanford. >And that would have been the case of Levy & Cohen, (4 Ga. Rep's. 1,) where we held that the deposit of the note in the post office at Savannah, was a delivery to the plaintiff there, the mail being the common agent of the contracting parties for that purpose. In Cox vs. Adams, 2 Kelly, 158, the contract of endorsement was complete in Alabama. And of course governed by the laws of that State.
But here, Alley was not representing Stanford, but acted for himself and Stripling. He was not bound to deliver this note at all. He Avould have violated no obligation, been guilty of no breach of trust, had he failed or refused to do *248so. His creditor agreed to this arrangement provided the debtor would make it. S.til) he might, even after the note was endorsed and returned to him, have repwfited or changed his mind; and adjusted his liability in some other way. It was his paper, and optional with him to deliver or withhold it. The contract was not binding, and consequently not consummated until the deliver of the note to Stanford at Columbus. This being so, was not the note, made and endorsed at Columbus, and therefore to be considered a Georgia contract, as much so as if Pruet had actually and manually endorsed it there, or wrote his name in blank, to be filled up at Columbus, by Alley, his agent ? We think so.
Judgment reversed on first ground.
Judge McDonai,t>, on account of illness, did not preside in this case.